CATALYST PAPER CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the three and nine months ended September 30, 2010 and 2009 (unaudited) CATALYST PAPER CORPORATION CONSOLIDATED BALANCE SHEETS (in millions of Canadian dollars) September 30, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable (note 17(a)) Inventories (note 5) Prepaids and other (note 6) Property, plant and equipment (note 13) Other assets (note 7) $ $ Liabilities Current liabilities Accounts payable and accrued liabilities (note 8) $ $ Current portion of long-term debt (note 9) Long-term debt (note 9) Employee future benefits Other long-term obligations Future income taxes (note 15) Deferred credits Equity Shareholders’ equity Common stock:no par value; unlimited shares authorized; issued and outstanding: 381,753,490 shares (December 31, 2009 – 381,753,490 shares) Preferred stock: par value determined at time of issue; authorized 100,000,000 shares; issued and outstanding: nil shares – – Additional paid-in capital Deficit ) ) Accumulated other comprehensive loss (note 11) ) ) Non-controlling interest (deficit) (note 4) ) ) $ $ Contingent liabilities (note 19) The accompanying notes are an integral part of the consolidated financial statements. On behalf of the Board: Kevin J. Clarke Thomas S. Chambers Director Director CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (in millions of Canadian dollars, except where otherwise stated) (unaudited) Three months ended September 30 Nine months ended September 30 Sales $ Operating expenses Cost of sales, excluding depreciation and amortization Depreciation and amortization Selling, general and administrative Restructuring (notes 12 and 13) – Impairment and other closure costs (note 13) – – Operating earnings (loss) ) ) Interest expense, net ) Foreign exchange gain on long-term debt Other income (expense), net (note 14) ) ) Earnings (loss) before income taxes ) Income tax expense (recovery) (note 15) Net earnings (loss) ) Net loss attributable to non-controlling interest Net earnings (loss) attributable to the Company $ $ $ ) $ Basic and diluted net earnings (loss) per share attributable to the Company’s common shareholders (in dollars) $ $ $ ) $ Weighted average number of Company common shares outstanding (in millions) The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in millions of Canadian dollars) (unaudited) Three months ended September 30 Nine months ended September 30 Net earnings (loss) $ $ $ ) $ Other comprehensive income (loss), net of taxes: Employee future benefits liability adjustment – – – Reclassification of amortization of employee future benefits Unrealized net gain on cash flow revenue hedges – Reclassification of net (gain) loss on cash flow revenue hedges ) ) ) Foreign currency translation adjustments, net of related hedging activities ) Unrealized gain (loss) on interest rate hedges ) ) Other comprehensive income (loss) ) Total comprehensive income (loss) ) Comprehensive loss attributable to non-controlling interest: Net loss Other comprehensive income, net of taxes – – ) – Comprehensive loss attributable to non-controlling interest Comprehensive income (loss) attributable to the Company $ $ $ ) $ The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF EQUITY (in millions of Canadian dollars) Equity attributable to the Company Common stock Number of shares $ Additional paid-in capital Retained earnings (deficit) Accumulated other comprehensive income (loss) Non-controlling interest (deficit) Total Balance as at December 31, 2008 $ $ $ ) $ ) $ ) $ Stock option compensation expense – Net earnings (loss) – – – ) – ) ) Distributions to non-controlling interest – ) ) Other comprehensive loss, net of tax – ) ) ) Balance as at December 31, 2009 $ $ $ ) $ ) $ ) $ Stock option compensation expense – Net earnings (loss) – – – ) – ) ) Distributions to non-controlling interest – ) ) Other comprehensive income, net of tax – Balance as at September 30, 2010 (unaudited) $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in millions of Canadian dollars) (unaudited) Three months ended September 30 Nine months ended September 30 Cash flows provided (used) by: Operations Net earnings (loss) $ $ $ ) $ Items not requiring (providing) cash Depreciation and amortization Impairment and other closure costs (note 13) – – Future income taxes – ) ) ) Foreign exchange gain on long-term debt ) Gain on cancellation of long-term debt (note 9) ) – ) ) Employee future benefits, expense over (under) cash contributions ) – ) Decrease in other long-term obligations ) Loss (gain) on disposal of property, plant and equipment ) ) Other ) Changes in non-cash working capital Accounts receivable ) ) Inventories ) Prepaids and other ) ) ) Accounts payable and accrued liabilities ) Cash flows provided (used) by operations ) ) Investing Additions to property, plant and equipment ) Proceeds from sale of property, plant and equipment Decrease (increase) in other assets ) ) Cash flows used by investing activities ) Financing Increase (decrease) in revolving loan and loan payable – ) ) Repayment of long-term debt – ) – ) Proceeds from long-term debt – – Proceeds on issuance of Class B senior secured notes (note 9) – – – Deferred financing costs ) Note exchange costs – – ) – Proceeds on termination of debt foreign currency contracts – ) – Settlement on purchase of debt securities ) – ) ) Decrease in other long-term debt ) Cash flows provided (used) by financing activities ) ) Cash and cash equivalents, increase (decrease) in the period ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosures: Income taxes paid (received) $ $ ) $ $ Net interest paid Non-cash exchange of 8.625% senior notes – – ) – Non-cash issuance of 11.0% senior notes – – – Non-cash difference in carrying value of senior notes on modification – – – The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED BUSINESS SEGMENTS (in millions of Canadian dollars) (unaudited) Specialty printing papers Newsprint Pulp Total Three months ended September 30, 2010 Sales $ $ $ 1 $ Depreciation and amortization Restructuring (note 12) Impairment and other closure costs (note 13) – Operating earnings (loss) ) ) Additions to property, plant and equipment – Three months ended September 30, 2009 Sales $ $ $
